department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division u i l xxxxxkxxkkxkxk attn xxxxxxx legend employer a employer b agreement c group d employees plan x plan y kkkk kkk rkekk keke kek kkk dear kak jul ann eee arte - this is in response to a ruling_request dated as supplemented by correspondence dated submitted on your behalf by your authorized representative concerning the distribution of elective_deferrals as a result of the proposed transaction under sec_401 of the internal_revenue_code code the following facts and representations have been submitted by your authorized representative on march employer a entered into agreement c with employer b pursuant to the terms of agreement c employer b provides personnel management services to employer a as a co-employer of the group d employees assigned to employer a's worksite including but not limited to providing employee_benefits through plan y a code sec_401 plan employer a did not adopt and does not sponsor or maintain plan y employer a does not make any contributions directly to plan y employer a may but has yet to do so direct employer b to make a matching_contribution to plan y for the benefit of the group d employees assigned to employer a’s worksite the matching_contribution if any would then be invoiced to and paid for by employer a as a component of employer b’s fees to employer a xxxkkxkxkxkxkkk page -2- prior to entering into agreement c with employer b employer a maintained plan x a defined_contribution_plan with a sec_401 arrangement for the benefit of the group d employees you represent that plan x is qualified under sec_401 of the code subsequent to and in accordance with agreement c the group d employees began participating in plan y employer a terminated plan x effective june employer a received a favorable determination_letter on the termination of plan x dated january ‘ from the internal_revenue_service section of plan x provides in part that elective_deferrals are not distributable to a participant earlier than separation_from_service death or disability section a of pian x provides in part that such elective_deferrals may be distributed upon the termination of the plan without the establishment of another defined_contribution_plan other than an employee_stock_ownership_plan as defined in code sec_4975 or sec_409 or a simplified_employee_pension plan as defined in code sec_408 employer a proposes to distribute the elective_deferrals according to the terms of plan x to the group d employees based upon the termination of plan x you represent that employer a and employer b are not members of a controlled_group_of_corporations as defined under sec_414 and sec_414 of the code or an affiliated_service_group as defined under sec_414 of the code you further represent that employer a and employer b are not entities that are required to be aggregated under sec_414 of the code additionally you represent that employer a has not established a plan for the group d employees subsequent to the termination of plan x based on the aforementioned facts and representations you have requested the following ruling plan y does not constitute a successor plan of employer a for purposes of code sec_401 so that employer a may cause plan x to distribute the elective_deferrals to the group d employees upon termination of plan x sec_401 of the code defines a qualified_cash_or_deferred_arrangement in part as any arrangement which is part of a profit sharing or stock_bonus_plan a pre- erisa money purchase plan or a rural electric cooperative plan which meets the requirements of a under which a covered_employee may elect to have the employer make payments as contributions to the trust under the plan on behalf of the employee or to the employee directly in cash sec_401 of the code provides that a qualified_cash_or_deferred_arrangement must satisfy certain rules restricting distributions under these restrictions amounts held by a_trust which are attributable to employer contributions made pursuant to the employee's election may not be distributable to participants or other beneficiaries earlier than severance of employment death or disability an event described in paragraph in the case of a profit-sharing or stock_bonus_plan the attainment of age in the case of a profit-sharing or stock_bonus_plan to which sec_402 applies upon xxxkxkxxxkkx page -3- hardship of the employee and will and ii will not be distributable merely by reason of the completion of a stated period of participation or the lapse of a fixed number of years sec_401 of the code contains rules relating to distributions upon plan termination sec_401 provides in general that an event described in this subparagraph is the termination of the plan without establishment of maintenance of another defined_contribution_plan other than an employee_stock_ownership_plan as defined in sec_4975 sec_1_401_k_-1 of the income_tax regulations regulations provides in pertinent part that a cash_or_deferred_arrangement satisfies this paragraph d only if it provides that amounts attributable to elective contributions may not be distributed before for plan years beginning after date termination of the plan sec_1_401_k_-1 of the regulations provides in part that a distribution may not be made under paragraph d iii of this section if the employer establishes or maintains a successor plan for purposes of this rule the definition of the term employer is applied as of the date of plan termination and a successor plan is any other defined_contribution_plan maintained by the same employer other than a stock ownership plan defined in sec_4975 or sec_409 or a simplified_employee_pension as defined in sec_408 of the code however if at all times during the 24-month period beginning months before the termination fewer than two percent of the employees who were eligible under the defined_contribution_plan that includes the cash_or_deferred_arrangement as of the date of plan termination are eligible under the other defined_contribution_plan the other plan is not a successor plan a plan is a successor plan only if it exists at any time during the period beginning on the date of plan termination and ending months after distribution of all assets from the terminated plan sec_1_401_k_-1 of the regulations provides that the term employer means the employer within the meaning of sec_1_410_b_-9 sec_1_410_b_-9 of the regulations provides in part that employer means the employer maintaining the plan and those employers required to be aggregated with the employer under sec_414 c m or of the code revrul_89_87 1989_2_cb_81 provides that in order for a qualified_plan to terminate the date of termination must be established the benefits of the plan participants and other liabilities under the plan must be determined as of the date of plan termination and all assets must be distributed to satisfy those liabilities in accordance with the terms of the plan as soon as administratively feasible after the date of termination employer a and employer b signed agreement c whereby employer b agreed to provide personnel management services to employer a terms of agreement c employer b also provided employee_benefits under plan y to the in addition pursuant to the xxkxkkxkkxkxkkk page -4- group d employees employer a terminated plan x on june ‘ and has received a favorable determination_letter on the termination of plan x employer a did not adopt and does not sponsor maintain or make contributions to plan x employer a may but has yet to do so direct employer b to make a matching_contribution to plan x for the benefit of the group employees d participating in plan y employer a has not established another plan subsequent to the termination of plan x therefore with respect to your ruling_request we conclude that plan y does not constitute a successor plan of employer a for purposes of sec_401 of the code and that employer a may cause plan x to distribute the elective_deferrals to the group d employees based upon the termination of plan x this ruling is based on the assumption that plan x the code at the time of the proposed distributions is qualified under sec_401 a of this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent - a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file with this office if you have any questions please contact t ep ra t2 at sincerely yours signed joyce e floyd joyce e floyd manager employee_plans technical group tax exempt and government entitles division enclosures deleted copy of the letter notice
